Case: 4:19-cr-00485-CDP-NCC Doc. #: 20 Filed: 09/06/19 Page: 1 of 6 PageID #: 30



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    ) No.: 4:19-cr-00485-1-CDP-NCC
                                             )
MICAH GORDON,                                )
                                             )
       Defendant.                            )

                             MOTION TO SUPPRESS EVIDENCE

       Comes now defendant, MICAH GORDON, through counsel, Stephen C. Williams, and

moves this Court to suppress evidence seized from Defendant during his arrest on April 23, 2019, as

well as statements made by the Defendant during and shortly after his arrest. In support thereof,

Defendant states:

                                              FACTS

       On April 23, 2019, Mr. Gordon was arrested by officers of the St. Louis Metropolitan Police

Department (SLMPD) as well as unknown federal agents. The agents were attempting to execute a

federal arrest warrant for Kevin Cunningham. Instead, they arrested Mr. Gordon.

       On April 22nd, 2019, a federal arrest warrant was issued for Kevin Cunningham on a

complaint filed in the Eastern District of Missouri, case number 19-341-AGF (originally 19-MJ-

5156-NAB) charging Mr. Cunningham with felon in possession of a firearm. See 19-341, EDMO,

doc. 1 and minute entries from 4/22/2019. On the morning of April 23rd, unknown federal officers,

as well as officers from the St. Louis Police Department began surveillance of Mr. Cunningham’s

residence at [REDACTED], St. Louis Missouri, for the purpose of arresting Mr. Cunningham on

the federal warrant and a state wanted for an assault. (Ex. 1 at p.7). Officers Gushner Walker and

Benjamin Eilerman of the SLMPD were assigned to assist in the arrest of Mr. Cunningham.
    Case: 4:19-cr-00485-CDP-NCC Doc. #: 20 Filed: 09/06/19 Page: 2 of 6 PageID #: 31



Detectives conducting the surveillance of Cunningham’s residence informed Officers Gushner and

Walker that Mr. Cunningham (identified in the report as Kevin C.) was expected to leave his

residence at [REDACTED] and drive his white full-size truck to his business at 5654 Delmar

(Her.Man’s Barber & Salon). (Ex. 1 at 7). Officer Walker knew both Mr. Cunningham and the

Defendant, Mr. Gordon, from high school. In fact, Officer Walker had been on the same wrestling

team with the Mr. Gordon in high school. While monitoring the radio, Officers Walker and

Eilerman were informed by the detectives that a man “matching [Cunningham’s] description,

wearing all black clothing with a white hat and a ‘brown man bag’ exited the targeted residence and

retrieved a bag from the targeted vehicle.”1 (Ex. 1 at 7) This man turned out to be Defendant,

Micah Gordon. Although Mr. Gordon was wearing all black and was carrying a brown man bag, he

does not match any reasonable description of Mr. Cunningham other than they are both African

American men. This is evident from comparing their two pictures. (Ex. 2 (photograph of Mr.

Gordon) & 3 (photographs of Mr. Cunningham). Mr. Gordon is 6’ 2’’tall. (Ex. 4). Mr.

Cunningham is 5’ 9’’ tall. (Ex. 5). And although they are of similar weight, their body types are

very different given their difference in height.

         Shortly after being advised of a subject leaving the building “matching” Mr. Cunningham’s

description, officers Walker and Eilerman were told over the radio that the “subject entered a gray

BMW, being operated by a female driver. (Ex. 1 at 7). The BMW drove east on Ashby and North

on Euclid. Detectives and agents followed the BMW to the area of North Broadway and I-70 where

the BMW entered a Phillips 66 parking lot.” (Ex.1 at 7). Again, this was Mr. Gordon travelling as a



1
  The defense does not know the extent to which the SLMPD offices and federal agents obtained a description and/or
photograph of Mr. Cunningham in order to ensure they arrested the right person. The defense requested this
information from the government and the request was refused on the grounds that the government would not reveal
information concerning an investigation of another person. However, the defense’s position is that the government
cannot establish that its’ “mistaken identity” arrest of Mr. Gordon was reasonable without demonstrating at a minimum
that, based on the information reasonably available to the government agents, the conclusion that Mr. Gordon
“matched” the description of Mr. Cunningham was a reasonable one.
Case: 4:19-cr-00485-CDP-NCC Doc. #: 20 Filed: 09/06/19 Page: 3 of 6 PageID #: 32



passenger in the BMW instead of the Pickup truck that Mr. Cunningham was expected to be

driving. In addition, Mr. Gordon travelled to the Phillips 66 station for 2.7 miles in an east-

southeasterly direction (Ex. 6), nowhere near Mr. Cunningham’s expected destination of 5654

Delmar located almost five miles to the southwest. (Ex. 7).

       When the BMW arrived at the Phillips 66 station, Mr. Gordon got out and went across the

street to a BP gas station and entered the convenience store. Officers Walker and Eilerman, along

with other SLMPD officers proceeded to the BP in order to arrest the “subject” who the believed to

be Mr. Cunningham. When Mr. Gordon exited the BP convenience store, the officers converged on

him and arrested him. (Ex.1 at 7).

       Officer Walker knew Mr. Gordon and recognized him. In fact, Officer Walker and Mr.

Gordon had known one another for quite some time as they had wrestled in high school.

Nevertheless, despite knowing that Mr. Cunningham was the subject of the arrest warrant they were

supposed to be executing, and knowing Mr. Gordon was clearly not him, Officer Walker put Mr.

Gordon in handcuffs and conducted a search of his person. The police report even confirms that

officer Walker knew Mr. Gordon, it just does so after reporting on the circumstances of the arrest.

(Ex. 1 at 8). The search revealed the firearm that is the subject of this Indictment and controlled

substances. Shortly after his arrest, Mr. Gordon also made inculpatory statements concerning his

possession of the firearm and controlled substances.

                                                ARGUMENT

       Although Mr. Gordon was arrested in part based on a valid warrant for the arrest of Kevin

Cunningham, his arrest and detention violated the Fourth Amendment to the Constitution. First, the

law enforcement officers’ conclusion that Mr. Gordon “matched” the description of Mr.

Cunningham was an unreasonable one. Mr. Gordon and Mr. Cunningham look nothing alike and

have very different body types. The only physical characteristic they have in common is skin color.
Case: 4:19-cr-00485-CDP-NCC Doc. #: 20 Filed: 09/06/19 Page: 4 of 6 PageID #: 33



Moreover, it is not clear that the police had any reasonable basis upon which to conclude that they

were a “match.”

       Second, the conclusion that Mr. Gordon was not, in fact, Mr. Cunningham, was reinforced

when he got into the passenger side of a different vehicle than was expected and headed in a

completely different direction than his workplace. Finally, Mr. Gordon was arrested by an officer

who knew him, had known him along time, and knew that they were supposed to be arresting Mr.

Cunningham on a warrant. Thus, by the time he was arrested, Mr. Gordon could not even be said to

have been the subject of a mistaken identification, unreasonable as it was. The arresting officer –

Officer Gushner - knew he was arresting the wrong person and did it anyway.

       In situations such as the unusual circumstances presented in this case, where police assert

that an arrest is a case of mistaken identity, the Supreme Court has set forth special rules concerning

the validity of an arrest. Where “the police have probable cause to arrest one party, and when they

reasonably mistake a second party for the first party, then the arrest of the second party is a valid

arrest.” Hill v. California, 401 U.S. 797, 802 (1971); see also Hill v. Scott, 349 F.3d 1068, 1072 –

73 (8th Cir. 2003); United States v. Patrick, 776 F.3d 951, 955 – 56 (8th Cir. 2015); United States v.

Bobo, 994 F.2d 524, 527 (8th Cir. 1993).

       Here, the defense does not contest the validity of the warrant issued for Mr. Cunningham on

probable cause. Accordingly, if the officers involved in Mr. Gordon’s arrest reasonably mistook

him for Mr. Cunningham, then the arrest of Mr. Gordon was valid. The search of his person

incident to that arrest would also be valid, as would his subsequent detention. In which case, the

defense would have no basis to request the suppression of the evidence found on his person or his

spontaneous statements made shortly thereafter. On the other, hand, if this is a case of unreasonable

mistaken identity, then the arrest is unlawful and there would be no basis for the subsequent search.

Under which circumstances, the tangible evidence seized from Mr. Gordon should be suppressed.
Case: 4:19-cr-00485-CDP-NCC Doc. #: 20 Filed: 09/06/19 Page: 5 of 6 PageID #: 34



Murray v. United States, 487 U.S. 533, 536 (1988). Additionally, because Mr. Gordons statements

were directly derived from his arrest, if the arrest is not valid his statements should be suppressed as

the fruit of the poisonous tree. Murray, 487 U.S. at 537; Wong Sun v. United States, 371 U.S. 471

484 (1963).

       Although arrests made upon a reasonable case of mistaken identity are valid, this is not such

a case. Here, what started out as a case of an unreasonable mistake evolved into an arrest of

someone known by the arresting officer to not be the person for whom the warrant was issued. Not

surprisingly, the defense cannot find a case which mirrors these facts.

       Mr. Gordon bears no resemblance to Mr. Cunningham. As far as the defense is aware, the

only “match” was that an African American man was observed leaving Mr. Cunningham’s

residence. This alone, cannot be enough. Mr. Gordon acknowledges that a perfect match in

descriptive characteristics is not required for an arrest on a warrant to be deemed reasonable under

the totality of the circumstances. See Hill v. Scott, 349 F.3d at 1073 (and cases cited therein).

However, given the relevance of the “matching” description relied upon by law enforcement which

led to the arrest in this case, it is incumbent on the government to provide the details upon which its

agents relied.

       Mr. Gordon also did not leave in Mr. Cunningham’s residence in Mr. Cunningham’s truck

as expected. Nor did he travel to Mr. Cunningham’s workplace as expected. At this point, alarm

bells were should have been sounding. The strong doubts that should have been manifest as a result

of the lack of similarity between the “subject” (Mr. Gordon) and the target (Mr. Cunningham)

should have only heightened upon making these observations.

       Finally, and most importantly, upon seeing that Mr. Gordon, a longtime acquaintance, was

the ”subject” that had been followed from Mr. Cunningham’s residence, it was manifestly apparent

to the arresting officer that they had the wrong guy. No arrest or detention of any kind was
Case: 4:19-cr-00485-CDP-NCC Doc. #: 20 Filed: 09/06/19 Page: 6 of 6 PageID #: 35



necessary. At that point, this matter evolved from a case of mistaken identity to one of certainty.

The arresting officer knew that had the wrong man. It was time to reset and arrest the right person.



       WHEREFORE, the Defendant, Micah Gordon, prays that this Court GRANT his Motion

and suppress the physical evidence seized from his person during his arrest on 4/23/109 as well as

the statements he made to law enforcement shortly after his arrest.

                                                        Respectfully submitted,


                                                        /STEPHEN C. WILLIAMS
                                                        Kuehn, Beasley & Young, P.C.
                                                        23 South 1st Street
                                                        Belleville, IL 62220
                                                        Telephone: (618) 277-7260
                                                        Fax: (618) 277-7718
                                                        swilliams@kuehnlawfirm.com



                                   CERTIFICATE OF SERVICE

       I hereby certify that on September 6, 2019, I electronically filed this Motion to Suppress
with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

                                                        /STEPHEN C. WILLIAMS
                                                        Kuehn, Beasley & Young, P.C.
                                                        23 South 1st Street
                                                        Belleville, IL 62220
                                                        Telephone: (618) 277-7260
                                                        Fax: (618) 277-7718
                                                        Swilliams@kuehnlawfirm.com
